DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Application filed on December 6, 2019. Claims 1-15 are pending. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xiaoyue (Peter) Chen (Reg. 51,552) on 9/27/2021. 
The application has been amended as follows:

Amend line 1 of the Abstract as follows:
A document recommendation method based on a semantic tag and a document recommendation device.




6. (Currently amended) 	A document recommendation device based on a semantic tag, comprising a processor and a memory, wherein the processor runs a program corresponding to an executable program code by reading the executable program code stored in the memory for implementing [[the]] a document recommendation method based on a semantic tag, said method comprises 
	matching a plurality of documents by using a preset set of focus points so as to, for each document, obtain a first candidate tag set corresponding to the document;
performing an expanding processing on each first candidate tag in the first candidate tag set corresponding to the document, to obtain a second candidate tag set corresponding to the document;
	performing a normalization processing on each second candidate tag in the second candidate tag set corresponding to the document by using a preset normalization dictionary to obtain a third candidate tag set corresponding to the document;
	performing an expanding processing on each third candidate tag in the third candidate tag set corresponding to the document by using a preset disambiguation dictionary to obtain a fourth candidate tag set corresponding to the document;
	acquiring a semantic matching degree between each fourth candidate tag in the fourth candidate tag set corresponding to the document and the document by using a semantic matching model, and taking the fourth candidate tag with the semantic 
	acquiring historical behavior information of a user, and acquiring a historical semantic tag based on the historical behavior information, and recommending a target document obtained from the document library having semantic tags based on the historical semantic tag to the user.

11. (Currently amended) 	 A non-transitory computer readable storage medium having a computer program stored thereon, wherein when the program is executed by a processor, implementing [[the]] a document recommendation method based on a semantic tag, said method comprises 
	matching a plurality of documents by using a preset set of focus points so as to, for each document, obtain a first candidate tag set corresponding to the document;
performing an expanding processing on each first candidate tag in the first candidate tag set corresponding to the document, to obtain a second candidate tag set corresponding to the document;
	performing a normalization processing on each second candidate tag in the second candidate tag set corresponding to the document by using a preset normalization dictionary to obtain a third candidate tag set corresponding to the document; 
	performing an expanding processing on each third candidate tag in the third candidate tag set corresponding to the document by using a preset disambiguation dictionary to obtain a fourth candidate tag set corresponding to the document;

	acquiring historical behavior information of a user, and acquiring a historical semantic tag based on the historical behavior information, and recommending a target document obtained from the document library having semantic tags based on the historical semantic tag to the user.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Referring to claims 1, 6 and 11, the primary reason for the allowance of the claims is the performing of the normalization processing on each second candidate tag in the second candidate tag set corresponding to the document by using a preset normalization dictionary to obtain a third candidate tag set corresponding to the document; performing an expanding process as claimed on each third candidate tag in the third candidate set..to obtain a fourth candidate tag set corresponding to the document; and acquiring a semantic matching degree between each fourth candidate tag in the fourth candidate tag set corresponding to the document and the document by using a semantic matching model, and taking the fourth candidate tag with the semantic matching degree greater than a preset matching threshold as the semantic tag of the document, to form a document library having semantic tags; acquiring a historical semantic tag based on the historical behavior information, and recommending a target document obtained from the document library having semantic tags based on the historical semantic tag to the user, in combination with all claimed limitations, which are not taught by the prior art.  

	The closest prior art Leal et al (US 2018/0300315) discloses a document recommendation method based on a semantic tag [Abstract], comprising:
matching a plurality of documents by using a preset set of focus points so as to, for each document, obtain a first candidate tag set corresponding to the document [wherein for a set of documents received 102, a semantic topic model is created 108 by taking into account probability distribution of words over the document text to identify clusters of words that can constitute topics, para 47, Fig 1A, elements 102, 108; method in Fig 1A used to tag new documents, para 56];
performing an expanding processing on each first candidate tag in the first candidate tag set corresponding to the document, to obtain a second candidate tag set corresponding to the document [related expressions comprising synonyms to known tags are retrieved, para 52-53, Fig 1A, element 112];
performing a normalization processing on each of the plurality of documents [normalization of documents received performed by parser to reduce noise data present within received documents, para 35-42];
performing an expanding processing on each candidate tag in the candidate tag set corresponding to the document by using a preset disambiguation dictionary to obtain a fourth candidate tag set corresponding to the document [related expressions comprising synonyms to known tags are retrieved, para 52-53, Fig 1A, element 112; computing similarities between detected concepts in document set and concepts stored in loaded dictionaries, para 86-93, Fig 4];
acquiring a semantic matching degree between each fourth candidate tag in the fourth candidate tag set corresponding to the document and the document by using a semantic matching model, and taking the fourth candidate tag with the semantic matching degree within a preset matching threshold as the semantic tag of the document, to form a document library having semantic tags [n-gram statistical model is generated using related expressions (e.g. synonyms, known expressions etc.) and outputs a set of n-grams (identified tags within a set of tags), wherein related expressions and tags are searched in the text to extract n-grams within the text in a nearby word window of N words, where N can be set as a parameter, para 55]; and
acquiring historical behavior information of a user, and recommending a target document obtained from the document library having semantic tags based on the historical behavior information to the user [user details such as a history of documents viewed by a user including user interactions 720, are used to identify and extract relevant documents that are similar to those that a user has shown previous interest, para 133-134, 140-141, Fig 7, elements 720-726].


However, the normalization process in Leal is directed to reducing the amount of noise data present within documents when they are first received and includes normalizing column layouts of documents (e.g.  identifying two-column or multi-column documents and converting these columns to a single columns [para 37], however the normalization is not performed on each second candidate tag in the second candidate tag set (obtained from the expanding processing) corresponding to the document by using a preset normalization dictionary to obtain a third candidate tag set corresponding to the document, as claimed. Furthermore, the n-gram statistical model generated (that reads on the claimed: acquiring semantic matching degree limitation) extracts n-grams within the text in a nearby word window of N words (reads on: preset matching threshold) [para 55], however this the word window of N words is used as a range or maximum threshold, and does not recite that the semantic matching degree is greater than a preset matching threshold as the semantic tag of the document, to form a document library having semantic tags, as claimed. Furthermore, there is no recitation 

	The closest prior art Singhal et al (US 2016/0034512) is directed to generalizing a topic database containing personalized annotations by performing a normalization process to remove potential noise from the database by using a crowd-sources information source such as Wikipedia to refine the data [para 43, Fig 3, element 114; Fig 4 and specification]. However the normalization is not performed on each second candidate tag in the second candidate tag set (obtained from the expanding processing) corresponding to the document, as claimed.

	It is for these reasons that the claims define over the prior art.
	Claims 2-5, 7-10 and 12-15 are also allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20090254540 (Musgrove et al)- directed to automatically generating tags for digital content, the generated tags used as topics for the content to organize, retrieve and process the content;
US 20160012019 (Bagwell et al)- directed to group tagging of documents;
US 20170235820 (Conrad et al)- directed to seeded news event clustering and measuring similarity between clusters; and
US 20090210408 (Boyer et al)- directed to querying users based on context-sensitive user-role tags.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167